Citation Nr: 1341346	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-16 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for onychomycosis (claimed as toenail fungus).

4.  Entitlement to service connection for migraines.

5.  Entitlement to service connection for an anxiety disorder.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for temporomandibular joint syndrome (claimed as TMJ).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for genital warts, anxiety, insomnia, dental trauma, a left knee condition, a right ankle condition, pes planus of the left foot, pes planus of the right foot, a lumbar spine condition, a cervical spine condition, hallux valgus with hammer toes of the left foot, tinea pedis (also claimed as athlete's foot), onychomycosis (claimed as toenail fungus), temporomandibular joint syndrome (claimed as TMJ), and tension headaches (claimed as migraine headaches).  The issue of service connection for hearing loss was deferred.

In March 2011, the Veteran filed a notice of disagreement with the February 2011 decision.  He also discussed the issue of hearing loss in his notice of disagreement, although the issue had not been finally adjudicated at that time.  In an April 2011 rating decision, the RO granted service connection for hearing loss.  A 10 percent evaluation was assigned, effective March 10, 2010.  

In April 2012, the RO issued a statement of the case with regard to all 14 remaining service connection claims.  However, in his May 2012 VA Form 9, the Veteran indicated that he was only appealing the issues of entitlement to service connection for anxiety, insomnia, dental trauma, a left knee condition, a right ankle condition, onychomycosis (toenail fungus), TMJ, tension headaches.  He also indicated that he was appealing the 10 percent rating assigned for his service-connected hearing loss.  In August 2012, the RO also issued a statement of the case with regard to the issue of an increased rating for the service-connected hearing loss.  

The RO noted in a January 2013 General Information Request that although a statement of the case was issued in August 2012 regarding the issue of an increased evaluation for the service-connected hearing loss, the Veteran had never in fact filed a notice of disagreement regarding this issue.  In this regard, the notice of disagreement filed in March 2011 was premature for the issue of hearing loss because a final decision on the issue was not rendered until April 2011, and the Veteran was notified on April 21, 2011.  However, no correspondence was received from the Veteran or his representative, indicating his disagreement with the rating assigned for the hearing loss until May 23, 2012, when the Veteran submitted his VA Form 9.  Because that document was received more than one year after the Veteran was notified of the rating assigned for his hearing loss, it is not a timely notice of disagreement for the issue of an increased rating for hearing loss.  Furthermore, in a February 2013 statement, the Veteran indicated that he wished to withdraw his claim for an increased rating for his service-connected hearing loss.  He has not submitted a substantive appeal with regard to the issues of entitlement to service connection for genital warts, dental trauma, pes planus of the left foot, pes planus of the right foot, a lumbar spine condition, a cervical spine condition, hallux valgus with hammer toes of the left foot, tinea pedis (also claimed as athlete's foot), and none of those issues, or the issue of an increased rating for hearing loss, have been certified for appeal.  Accordingly, the Board will not consider those issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In July 2013, the Veteran requested that his Video Conference hearing be postponed.  In correspondence received on December 6, 2013, he requested an in-person Travel Board hearing at the RO.  The record does not reflect that there has been any response to this request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


